


116 HRES 170 IH: Supporting the men and women who carry out the essential mission of the U.S. Border Patrol, the Office of Field Operations, and Air and Marine Operations of the Department of Homeland Security.
U.S. House of Representatives
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 170
IN THE HOUSE OF REPRESENTATIVES

March 4, 2019
Mr. Moolenaar (for himself, Mr. Gosar, Mr. Johnson of Ohio, Mr. Calvert, Mr. Buck, Mr. Guest, Mr. Mitchell, and Mr. Gibbs) submitted the following resolution; which was referred to the Committee on Homeland Security, and in addition to the Committees on Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

RESOLUTION
Supporting the men and women who carry out the essential mission of the U.S. Border Patrol, the Office of Field Operations, and Air and Marine Operations of the Department of Homeland Security.
 
 
Whereas the U.S. Border Patrol, the Office of Field Operations, and Air and Marine Operations of the Department of Homeland Security are heroic law enforcement officers responsible for enforcing our laws, protecting our borders, and securing the United States by land, air, and sea;  Whereas the U.S. Border Patrol helps detect and prevent illegal aliens and terrorists from entering the country, and prevent the trafficking of victims and contraband; 
Whereas U.S. Border Patrol recidivism rates of illegal aliens have dropped substantially in the past 5 years, to a rate of 10 percent;  Whereas the Office of Field Operations is the largest component of our Nation’s border protection program and provides security and assurance while facilitating lawful trade at our Nation’s ports; 
Whereas the Office of Field Operations has stopped thousands of pounds of drugs at its 328 ports of entry;  Whereas Air and Marine Operations helps apprehend, disrupt, and intercept criminals and drugs in our Nation’s waters, interior, and sky; 
Whereas the U.S. Border Patrol, the Office of Field Operations, and Air and Marine Operations are needed now more than ever as the number of illegal border crossings at our Southwest border have increased by 1/3 over the past year;  Whereas the U.S. Border Patrol, the Office of Field Operations, and Air and Marine Operations have an integral role in combating the drug crisis facing the United States; 
Whereas the U.S. Border Patrol, the Office of Field Operations, and Air and Marine Operations have rescued numerous victims of human trafficking and sexually exploited children;  Whereas the U.S. Border Patrol has protected immigrants from dangerous criminals, such as MS–13, whose primary victims are immigrants and minorities, by patrolling our borders; 
Whereas since its inception in 1904, 127 officers of the U.S. Border Patrol have lost their lives in the line of duty;  Whereas the U.S. Border Patrol helps facilitate daily entry into the United States for more than— 
(1)1,088,300 people;  (2)283,664 privately owned vehicles; 
(3)78,137 truck, rail, and sea containers; and  (4)$6,500,000,000 in imported goods; 
Whereas, in fiscal year 2018, the U.S. Border Patrol’s enforcement actions resulted in more than— (1)6,423 pounds of cocaine seized; 
(2)439,531 pounds of marijuana seized;  (3)10,382 pounds of methamphetamine seized; 
(4)$7,354,285 in illicit funds seized; and  (5)1,547 criminal arrests; 
Whereas, in fiscal year 2018, the Office of Field Operations’ enforcement actions resulted in more than— (1)47,945 pounds of cocaine seized; 
(2)283,084 pounds of marijuana seized;  (3)67,292 pounds of methamphetamine seized; 
(4)$59,857,545 in illicit funds seized; and  (5)5,670 criminal arrests; and 
Whereas, in fiscal year 2018, Air and Marine Operations’ enforcement actions resulted in more than— (1)283,503 pounds of cocaine seized; 
(2)301,553 pounds of marijuana seized;  (3)180,444 pounds of methamphetamine seized; 
(4)$34,209,791 in illicit funds seized; and  (5)2,373 criminal arrests: Now, therefore, be it 
 
That the House of Representatives— (1)fully supports the men and women of the U.S. Border Patrol, the Office of Field Operations, and Air and Marine Operations of the Department of Homeland Security; 
(2)honors and respects the sacrifices of members of the U.S. Border Patrol, the Office of Field Operations, and Air and Marine Operations and their families;  (3)views the mission of the U.S. Border Patrol, the Office of Field Operations, and Air and Marine Operations as integral to the safety and security of the United States; and 
(4)denounces calls for the U.S. Border Patrol to be defunded and abolished.   